Citation Nr: 1140494	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to a TDIU.

This claim had originally included requests for increased evaluations for several service-connected disabilities.  However, in July 2010, the Veteran requested that these issues be withdrawn from appellate consideration; he stated that he only wished to pursue the TDIU claim.  Therefore, pursuant to 38 C.F.R. § 20.204 (2011), they are no longer before the Board for appellate consideration at this time. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: right knee limitation of motion, rated as 40 percent disabling; left knee instability, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; sinusitis, rated as 10 percent disabling; left knee degenerative joint disease, rated as 10 percent disabling; bilateral sensorineural hearing loss, rated as 10 percent disabling; and malaria, rated as noncompensable.  A combined 70 percent disability rating is in effect.

2.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2009, the RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and private treatment records.  Further, the Veteran submitted additional lay statements and medical opinions in support of his claim.  

Next, specific VA medical opinions pertinent to the issue on appeal were obtained in December 2009, December 2010, and January 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the December 2010 and January 2011 VA examinations.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the applicable criteria, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.        See  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.
Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

As has been discussed above, TDIU may be awarded on either a schedular basis or an extraschedular basis.  As explained below, in this case only the schedular basis need be considered.

The Veteran is service-connected for right knee limitation of motion, rated as 40 percent disabling; left knee instability, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; sinusitis, rated as 10 percent disabling; left knee degenerative joint disease, rated as 10 percent disabling; bilateral sensorineural hearing loss, rated as 10 percent disabling; and malaria, rated as noncompensable.  A combined 70 percent disability rating is in effect.  The Veteran's contention is that his service-connected disabilities, particularly his right and left knee disabilities, cause him to be unemployable.

The Veteran meets the criteria for schedular consideration of TDIU because he has more than two service-connected disabilities, with one disability ratable at 40 percent or more, and a combined rating of 70 percent or more.  For reasons stated immediately below, however, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, alone, do not foreclose his ability to follow a substantially gainful occupation.  

On his September 2009 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he worked as an engineer from 1950 until 1984.  He claimed that he last worked fulltime in 1988, although he did not specify where he was employed at that time.  He alleged that he left his last job because of his service-connected disabilities; specifically, he indicated that his right and left knee disabilities prevented him from securing or following any substantially gainful occupation.  He did not expect to receive disability retirement benefits, nor did he expect to receive workers compensation benefits.  Furthermore, he conceded that he had not attempted to obtain employment since 1988.  He completed 4 years of college.

At the time of the Veteran's December 2009 VA examination, he reported that he retired from his position as the president of a company that manufactured products for electrical utilities in 1989 when he was 67 years old because he had to care for his ill spouse and due to his own age.  He indicated that he served as the company's president for 10 years and had started as an electrical engineer before working his way up through management.  This contradicts the reasons for retirement given two months earlier in his Application for Increased Compensation Based on Unemployability.

In support of his claim, the Veteran submitted two opinion letters from his private physicians in October 2009.  His private internal medicine physician indicated simply that, "Considering the continuing serious degeneration of his 'Service Connected Disabilities', it is my medical opinion that these disabilities are permanent and render him totally unemployable."  His private chiropractor indicated that his service-connected disabilities have seriously deteriorated over the past two years and that advanced degenerative osteoarthritis of the knees has resulted in painful back and leg problems.  As such, the chiropractor opined that these disabilities render him unemployable.  

The Veteran was afforded VA examinations in December 2009 and December 2010.  The examiners indicated that the Veteran's service-connected knee disorders forced him to limit continuous walking, limit standing up to 15 minutes with balance support, and limit lifting up to 20 pounds maximum.  The Veteran was also diagnosed with a heart condition, stroke, and restless leg syndrome, which were found not to be service-connected, and which forced him to limit physical activity to 2 Metabolic Equivalent of Tasks (METs), limit continuous walking and standing to 5 to 10 minutes, and limit lifting to 10 pounds maximum.  Furthermore, the examiners noted that the Veteran was 87 years old, and that his old age forced him to limit his physical activity to light or sedentary work.  The examiners concluded that the Veteran was still able to work in his chosen profession, with the restrictions as described above, considering his service-connected disabilities alone.  However, the examiners indicated that the Veteran was unlikely able to work in his chosen profession and unable to perform substantial gainful employment due to his nonservice-connected disabilities and old age.  

The Veteran was also afforded a VA audiological examination in December 2009, at which time the examiner opined that his service-connected hearing impairment and tinnitus did not prevent attainment of gainful employment.  

In addition, the Veteran's spouse submitted correspondence in March 2010 in which she indicated that the Veteran is immobile without a cane or walker due to the disability of his bilateral knees.  She opined that he was not in an employable condition due to his service-connected disabilities, which continued to deteriorate.  

The Veteran was afforded another VA audiological examination in January 2011.  The examiner opined that a person with the Veteran's level of hearing loss, with the use of hearing aids, is certainly capable of hearing at a level that would allow for gainful employment.  The examiner explained that the Veteran could converse at normal conversational levels and that his word recognition ability was adequate for understanding conversation necessary to fulfilling the duties of many jobs.  

The Board notes that the claims file contains differing opinions as to whether the Veteran's service-connected disabilities alone render it impossible for him to follow a substantially gainful occupation.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the VA examiners' opinions are entitled to great probative weight, as they were based on physical examinations of the Veteran, reviews of the Veteran's entire claims file, and were all supported by thorough, detailed rationales which individually analyzed each of the Veteran's disabilities.  It has been held that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board also affords the VA medical opinions greater probative weight than the private opinions provided by the Veteran's private physicians in October 2009 because the private physicians offered conclusory opinions that were not supported with any clinical rationale or discussion.  Significantly, the private physicians failed to consider the potential impact of the Veteran's serious nonservice-connected disabilities and advanced age on his ability to work.

The Board acknowledges that the Veteran may very well be unable to engage in employment at this time based on his disability picture as a whole.  Indeed, the VA examination reports indicated that the Veteran was afflicted with multiple nonservice-connected disabilities such as heart condition, stroke, and restless leg syndrome.  In addition, the Veteran is approximately 90 years old, and VA examiners have indicated that he must be limited to light or sedentary work due to his advanced age.  Crucially however, as noted above, impairment caused by nonservice-connected disabilities or advanced age is not to be considered in evaluating a veteran's claim for TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The December 2009 and December 2010 VA examiners' conclusions appropriately assess the impact that the Veteran's service-connected disabilities alone have on his employability. 

The Board has also considered the lay statements of the Veteran and his spouse regarding the ability of the Veteran to obtain gainful employment.  The Board acknowledges their beliefs that his symptoms are of such severity as to render him unemployable, and acknowledges that the Veteran is competent to report symptoms that he experiences through his five senses, such as pain, because this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than his assessment of the severity of his disabilities.  See Cartright, 2 Vet. App. at 25.  

The Board does not in any way disagree that the Veteran's service-connected disabilities limit his employability.  The Board believes, however, that the symptomatology associated with such disabilities is appropriately compensated via the combined 70 percent rating which is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed,  38 C.F.R. § 4.1 states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The question to be answered in this case is whether the Veteran is precluded from securing and following a substantially gainful occupation due to his service-connected disabilities.  As discussed above, the answer is in the negative.  The evidence of record, taken as a whole, portrays the Veteran as having employment-related problems requiring some accommodation caused by his service-connected disabilities.   However, the evidence does not indicate that he cannot engage in substantially gainful employment due to such problems, without consideration of his nonservice-connected disabilities or advanced age.  As such, the benefit sought on appeal is denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


